DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (in claim 2/1) “the resin main portion protrudes toward the slot relative to the resin end portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2012/0175992) in view of Marvin (US 2935859).
A stacked stator core (10, Fig 1, para 28) comprising: 
a stack (by 12 in Fig 3) configured such that a plurality of core members are stacked (para 28), the stack comprising: 
an annular yoke portion (11, Fig 3); 
a plurality of tooth portions (12) extending from the yoke portion (11) in an intersecting direction intersecting with the yoke portion; and 
a plurality of slots (circumferentially between teeth 12, Fig 3), each being a space formed between two of the plurality of tooth portions adjacent to each other in a circumferential direction of the yoke portion (Fig 3); and 
a resin portion (20,20’,30, para 27) covering an inner wall surface of a slot of the plurality of slots, 
wherein the resin portion (20,20’, para 27) protrudes outward relative to an end surface of the stack in a height direction of the stack (Fig 7), 
wherein the resin portion is formed on at least a part of an end surface of the tooth portion so as to extend from the inner wall surface of the slot and around the end surface of the tooth portion (Fig 2), and 
wherein a resin end portion (20, 20’) of the resin portion (20,20’,30) is disposed on the end surface of the stack and a corner of the resin end portion is formed as an inclined surface including a planar surface (see annotated Fig 4 below) or curved surface.

    PNG
    media_image1.png
    700
    579
    media_image1.png
    Greyscale

	Jang et al. do not teach the use of resin.
	Marvin teaches slot liner made of resin (C5 ll 61-64), to provide insulation.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jang et al. to use resin, as taught by Marvin.
	The motivation to do so is that it would permit one to provide insulation (C1 ll 15-19, C5 ll 52-55 of Marvin) and be based on cost.

	Regarding claim 2/1, Jang et al. discloses wherein the resin portion (20,20’,30, para 27) comprises: a resin main portion (31, Fig 6) disposed on the inner wall surface of the slot; and a resin end portion (34, Fig 6) disposed on the end surface of the tooth portion and an end surface of the yoke portion (32), and wherein the resin main portion (31) is disposed so as to be offset with respect to the resin end portion (32) such that the resin main portion (31) protrudes toward the slot relative to the resin end portion (32).

Regarding claims 3-5, Jang et al. discloses the invention except, wherein the corner of the resin end portion is chamfered / beveled / filleted.
Marvin teaches wherein the corner of the resin end portion is rounded (by numerals 16 and 24, Fig 2), to provide insulation and increase the edge tear strength of the slot liner.
However, a skilled artisan would readily recognize the benefit of changing the shape of the resin end portion to be chamfered / beveled / filleted, since it would depend on available space (at axial ends of core for busbars and terminal connections), cost and manufacturing efficiency.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jang et al. wherein the corner of the resin end portion is chamfered / beveled / filleted.
The motivation to do so is that it would permit one to provide insulation, increase tear strength of the slot liner (C1 ll 15-19, C5 ll 4-12, C5 ll 52-55 of Marvin) and be based on cost and manufacturing efficiency.
Jang et al. in view of Marvin discloses the claimed invention except for the shape of the resin end portion to be chamfered / beveled / filleted. It would have been an obvious matter of design choice to make the resin end portion to be chamfered / beveled / filleted, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation to do so is that it would permit one to provide insulation, increase tear strength of the slot liner (C1 ll 15-19, C5 ll 4-12, C5 ll 52-55 of Marvin) and be based on cost and manufacturing efficiency.

Regarding claim 6/1, Jang et al. discloses the invention except, wherein the corner of the resin end portion is rounded.
Marvin teaches wherein the corner of the resin end portion is rounded (by numerals 16 and 24, Fig 2), to provide insulation and increase the edge tear strength of the slot liner.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jang et al. wherein the corner of the resin end portion is rounded, as Marvin teaches.
The motivation to do so is that it would permit one to provide insulation (C1 ll 15-19, C5 ll 52-55 of Marvin) and increase tear strength of the slot liner (C5 ll 4-12 of Marvin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834